248 S.W.3d 55 (2008)
Joshua S. DUNKIN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67120.
Missouri Court of Appeals, Western District.
January 22, 2008.
Motion for Rehearing and/or Transfer Denied March 4, 2008.
Application for Transfer Denied April 15, 2008.
*56 Ruth Sanders, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before NEWTON, P.J., SPINDEN and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 4, 2008.
Prior report: 167 S.W.3d 720.

ORDER
PER CURIAM.
Joshua Dunkin appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm the motion court's judgment. Rule 84.16(b).